 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LEE FOSTER,                               No. 2:21-cv-00346-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    KITTY,
15                       Defendant.
16

17          Plaintiff, a Sacramento County inmate proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 11, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed May 11, 2021 are ADOPTED IN FULL; and

 3         2. This action is DISMISSED without prejudice.

 4         3. The Clerk of Court is directed to close the case.

 5   DATED: July 1, 2021

 6

 7

 8
                                               Troy L. Nunley
 9                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
